Citation Nr: 1119755	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and A.G.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in Newark, New Jersey; a transcript of that hearing is associated with the claims file.

The Board notes that the issue of entitlement to service connection for a nervous breakdown has been recharacterized to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. The Veteran was diagnosed with chronic severe passive-dependent personality disorder during service in July 1969.

3. The Veteran was initially diagnosed with bipolar disorder around July 2004.

4. The Veteran does not have a current mental disorder that was incurred or aggravated during active military service.


CONCLUSIONS OF LAW

1. A psychiatric disorder for which compensation may be paid was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2. The criteria are not met for service connection for a psychiatric disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in an April 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, VA treatment records and an examination report, a VA expert psychiatric opinion, lay evidence, and testimony.  

The Board finds the July 2008 VA examination was inadequate to allow proper adjudication of the issue on appeal.  Specifically, that examiner did not review the claims folder containing pertinent service treatment records and the medical history of the claimed disorder prior to the examination which resulted in an opinion based upon inaccurate facts.  Specifically, the July 2008 examiner incorrectly found that the Veteran received treatment for his currently diagnosed bipolar disorder during service.  The Board notes that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, in December 2010, the Board requested a VA expert medical opinion in this matter.  The Board finds that the opinion received is adequate to allow proper adjudication of the issue on appeal.  The expert thoroughly reviewed the claims file, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.  

The Board notes that the record shows that the Veteran has been in receipt of Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA) since 2005 due to the claimed psychiatric disorders.  In April 2008, VA requested the Veteran's application for such benefits and any underlying records upon which a decision was based.  In April 2008, the RO notified the Veteran of its attempts to obtain SSA records and further notified the him that it was his responsibility to ensure that VA received such records.  However, in correspondence dated June 2008, SSA indicated that it was unable to locate the records requested.  

In addition, the record reflects that the Veteran has reported receiving inpatient treatment at Bergen Regional Medical Center in Paramus, New Jersey from 1971 to 1972.  VA requested such records, however, in April 2007 correspondence, Bergen Regional Medical Center stated that no records of the Veteran's treatment were found.  

Similarly, the Veteran reported that he underwent 12 years of psychoanalysis by Dr. V.H. between 1970 and 1980.  In September 2007, VA notified the Veteran that it was unable to obtain the requested private treatment records from Dr. V.H.  The notice further notified the Veteran that it was his responsibility to ensure that VA received the requested records.  However, the Veteran has since stated that such records have been destroyed due to Doctor V.H.'s conviction of insurance fraud.  

In a January 2007 statement, the Veteran stated that he received counseling from his religious leader, however, upon the religious leader's death, all treatment records were destroyed in accordance with the religious leader's instructions.

Finally, while the record contains the July 1969 findings of the Navy Medical Review Board which relied on treatment records from a Naval Hospital in St. Albans, New York, the Veteran's representative stated at the September 2010 Travel Board hearing that neither the VA nor the Veteran have been able to obtain the treatment records from that facility.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Legal Criteria - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an acquired psychiatric disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection is also available for a preexisting condition provided it was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease may be presumed to have been aggravated by active service where there is an increase in disability during service.  If there is no increase in severity of the disability, aggravation will not be presumed.  In order to rebut any presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

In addition, under applicable laws and regulations, congenital or developmental defects are not diseases or injuries for the purpose of VA disability compensation and generally cannot be service-connected.  38 C.F.R. § 3.303(c).  See also 38 C.F.R. § 4.9.  A personality disorder is considered to be a congenital or developmental defect, and as such, is not a disease or injury for compensation purposes.  Service connection is still permissible for such a disorder in the limited circumstance when there has been aggravation of a pre-existing congenital disease, but not congenital defect during service by superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); Martin v. Principi, 17 Vet. App. 324, 328-39 (2003); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Factual Background

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder that he believes is related to service.  Specifically, the Veteran asserts that he developed a psychiatric disorder while in basic training where he started having extreme fears about the Vietnam War.  The Veteran claims that those fears led him to have a nervous break down on a flight returning home from basic training whereby he physically attacked a stewardess.

Service treatment records show that in May 1969, the Veteran underwent an induction examination.  On his report of medical history, the Veteran indicated a history prior to service of stomach troubles and severe frequent headaches and dizziness when riding on a car or bus.  He further noted that his mother was in poor health.  His usual civilian occupation was a stock boy.  He held 2-3 jobs prior to entering military service.  His longest employment prior to service was 2 years.  The associated report of medical examination does not reveal any complaint or report of a psychiatric disorder.   The Veteran did not indicate that he had received prior psychiatric treatment and the examiners did not find any indication that he was unfit for service.  Additionally, upon entry to service, the Veteran voluntarily participated in the Medical Research Project performed by the Naval Medical Research Unit Four.  The results of the study stated that there were no physical or psychological reactions noted.  

Shortly thereafter, during boot camp in May 1969, the Veteran reported for sick call with complaints of trouble sleeping and worries about his family at home.  He did not cry and there were no suicidal ideations present.  He reported being very tried during the day.  Reassurance was recommended.  The following day, the Veteran presented at sick call for treatment with complaints of vomiting for the previous three weeks.  He further reported experiencing "situational difficulties."  The physician noted some irresponsible manipulation.  

On June 30, 1969, following 9 weeks of active duty, it was noted that the Veteran had a "fit" during a flight returning home from basic training.  Following emergency treatment, he was admitted to the Naval Hospital in St. Albans, New York.  He stated upon admission that "he could not fit in with the Navy because he kept getting fits."  Upon admission, psychological, neurological, and appropriate lab studies were within normal limits.  A mental status examination stated that the Veteran was tense, markedly anxious, clinging, and helpless.  There were no thought disorders, hallucinations, delusions, significant depression or suicidal ideation.  However, passive-dependent and schizoid personality traits were noted and his judgment was markedly immature.  He was of average intelligence and he was oriented to time, person, and place.  

Historically, a July 1969 psychological report noted that the Veteran was clearly dependent on his parents for his own stability and self esteem.  His father's financial troubles made the Veteran terribly upset.  The Veteran stated that every time the phone rang, he thought it some was someone trying to collect a debt and he "could not stand it anymore."  Difficulties with social adjustment during childhood were noted.  When faced with minor difficulties, it was noted that he felt helpless and needed parental support.  After dropping out of college due to financial troubles, the Veteran reported working for three months prior to enlisting in the Navy to avoid the draft.  The aforementioned reports to sick call during basic training for conditions such as anxiety, nervousness, chronic digestive difficulties, vomiting and fatigue were noted.  Concerns about his family's welfare were noted and he missed being at home.  The Veteran reported having "fits" from time to time, whereby he would become agitated and hysterical.  He stated that during such fits, he knew what he was saying, but he just could not control it.  He would then plead and cry and say, "please help me."  

In July 1969, following an adequate period of observation and a review of the available records and current findings, the Naval Hospital staff psychiatrist found that there was long standing evidence of pathological emotional immaturity that precluded the Veteran from rendering any further useful service in the U.S. Navy.  Specifically, on June 30, 1969, a diagnosis of chronic severe passive-dependent personality was established.  The Medical Board's report noted that such diagnosis was manifested by a lifelong history of clinging, helpless behavior, impaired object relations, autistic preoccupations, an inability to delay gratification, low self-esteem, and an inability to cope with age appropriate stress.  

In July 1969, the Veteran appeared in person before the Navy Medical Board which rendered an opinion that the Veteran suffered from an inherent preexisting personality disorder rendering him unsuitable for further service.  Significantly, it was noted that he did not suffer from a disability that was the result of an incident of service or which was aggravated thereby.  The Veteran was considered fully competent to be discharged into his own custody.  As evidenced by a signed statement, the Veteran was informed of the Board's findings and he did not desire to submit a statement in rebuttal.  

Accordingly, in July 1969, the Veteran underwent an administrative separation examination.  A diagnosis of passive-dependent personality disorder was noted.  

Post-service VA and private treatment records establish that the Veteran has a current diagnosis of bipolar disorder and a personality disorder.  Significantly, however, none of the private or VA treatment records link the diagnosed psychological disorders to military service other than stating a history that his first nervous breakdown occurred during service for which he was hospitalized and treated for.  

In July 2004, a private psychological assessment report noted that the Veteran reported experiencing suicidal ideation on a daily basis.  Specifically, he stated that he had a nervous break down following his discharge from service in 1969.  He reported a suicide attempt in 1971 whereby he tried to asphyxiate himself in a car.  He also reported 15 years of psychoanalysis with a psychiatrist in New Jersey.  He was prescribed medications for his condition, but only took them briefly because of the bad side effects they caused him.  The Veteran also reported being hospitalized on two separate occasions.  The examiner diagnosed bipolar II disorder and paranoid tendencies.  

Further psychological evaluations were performed in July 2004 and April 2006.  Those evaluations noted that the Veteran was in psychoanalysis for about 12 years from 1970 to 1982.  The Veteran reported the records from that time frame could not be obtained because the treating psychologist was imprisoned for insurance fraud.  It was noted that the Veteran's first hospitalization for a psychiatric condition was in-service when the Veteran became so agitated during a flight that he attacked a stewardess and needed to be restrained and hospitalized.  That nervous break down led to the Veteran's discharge from the Navy.  Shortly after that incident, the Veteran reported seeing a psychoanalyst that he lived with and saw on a daily basis for 12 years.  Following that treatment, the Veteran saw multiple private psychiatrists.  

In September 2007, the Veteran submitted a statement in support of his claim.  The Veteran's friend stated that he escorted the Veteran to the hospital and he can attest to his mental anguish that led to his institutionalization.  The Veteran's friend stated that the Veteran received inpatient treatment from a doctor for 2-3 years post-service.  

In July 2008, the Veteran was afforded a VA psychological examination.  Significantly, the claims file was not available for review prior to the examination.  Given the Veteran's reported history, the examiner noted that the Veteran was discharged from the Navy following a nervous break down in-service.  It was noted that psychological treatment began while the Veteran was still active in-service following a physical attack on a stewardess during his flight home from basic training.  The Veteran reported that he remembered being taken off of the plane in a straight jacket and being taken to a hospital in Newark, New Jersey; however, he did have any recollection of the incident itself.  The examiner noted the Veteran's reports of being hospitalized in 1970 and 1972.  Reports of a history of an inability to work were noted.  The Veteran stated the last job he held was in 2000.  Throughout his entire life, the Veteran reported that he was cared for by either family or friends.  He further reported a suicide attempt in 1969 after leaving service.  

Given the Veteran's reported history, the July 2008 VA examiner stated that the Veteran's in-service stressor was the nervous break down that occurred prior to discharge.  The examiner stated the Veteran had a history of bipolar disorder and that he appears to cycle between highs and lows without any specific pattern since discharge from service in 1969.  The examiner stated that the Veteran was unable to work with or without the use of medication.  Accordingly, the examiner concluded that there appeared to be a service connection for the diagnosed bipolar disorder.  Specifically, the examiner stated that the Veteran appeared to have been treated for bipolar disorder during service when he was first hospitalized in 1969 following basic training.  The examiner incorrectly stated that the Veterans current diagnosis of bipolar disorder predated discharge from service and should therefore be service connected.  

In September 2010, the Veteran testified at a Travel Board hearing at the RO.  The Veteran testified that he was never diagnosed with a psychiatric disorder prior to entering military service.  Specifically, he testified that he was first diagnosed with a psychiatric disorder during service following a physical attack on a stewardess during his flight home from basic training in 1969.  Following that event, the Veteran testified that he was immediately restrained and escorted off of the plane and transferred to the mental ward of a local hospital in Newark, New Jersey.  The Veteran testified that he stayed at a hospital in Newark, New Jersey for one day prior to being transferred to the Naval Hospital in St. Albans, New York where he was hospitalized for 10 more days prior to being discharged.  During this hearing, it was noted that VA and the Veteran have tried to obtain the associated treatment records from the St. Albans Naval Hospital without success.  In addition, the Veteran testified that he has been receiving Supplemental Security Income (SSI) from the Social Security Administration (SSA) since 2005 due to his inability to sustain employment due to psychological issues.  In his closing argument, the Veteran's representative argued that without any prior psychological treatment records, it is incumbent on VA to grant service connection for an acquired psychiatric disorder.  

In December 2010, the Board requested a VHA opinion due to the July 2008 VA examiner's inability to review of the claims file and the pertinent service treatment records documenting the Veteran's claimed conditions, and consequently, the examiner's lack of a full understanding of the Veteran's psychological history.  

Accordingly, in February 2011, following a comprehensive review of the claims file, a VA psychiatrist issued an expert medical opinion addressing the likelihood that a current psychiatric disorder was incurred in or aggravated in service and whether the disorder noted in the service medical records was accurately characterized as being a personality disorder (for which compensation may not be paid) or instead, represented the onset of a psychiatric disorder for which compensation may be paid.

In regards to a potential diagnosis of bipolar disorder during service, the February 2011 psychiatrist cited the DSM IV-TR (the current diagnostic and statistical manual of mental disorders of the American Psychiatric Association) and stated that a diagnosis of bipolar disorder requires the presence of a recent history of a manic or depressed episode, with a history of at least one other manic, depressed, or mixed episode.  There must have been a manic episode to make a diagnosis.  The psychiatrist stated a Manic Hypomanic Episode involves a distinct period of persistently elevated mood, as well as 3 other symptoms from a list of 7 (grandiosity, decreased need for sleep, talkativeness, racing thoughts or flight of ideas, distractibility, increase in goal-directed activity, and excessive involvement in pleasurable activities).  In regards a Major Depressive Episode, the psychiatrist noted that at least 5 of 9 symptoms must be present for at least 2 weeks.  The symptoms include depressed mood, loss of interest or pleasure (one of these first two must be present to make the diagnosis), significant weight loss or gain, insomnia or hypersomnia, psychomotor agitation or retardation, fatigue or loss of energy, feelings of worthlessness, a diminished ability to think or concentrate, and recurrent thoughts of death.  

In this case, the VA psychiatrist noted that documented symptoms during the Veteran's in-service hospitalization included anxiety, feeling tense, clinging and helpless behaviors, and difficulty coping.  Documented symptoms on sick call during service included anxiety, nervousness, digestive difficulties, vomiting, fatigue, and poor sleep (not a decreased need for sleep).  The psychiatrist stated that none of the symptoms during service supported an impression of a Manic or Hypomanic Episode.  In regards to a Major Depressive Episode, the psychiatrist noted the above symptoms during service, and stated that although fatigue and anxiety (which could equate to psychomotor agitation), and poor sleep can be indicators of a Major Depressive Episode, the service treatment records did not show that the Veteran experienced enough required symptoms to make a diagnosis.  Moreover, the VA psychiatrist stated that a depressed mood or loss of interest or pleasure is a necessary component.  However, in this case, the hospital summary contained in the Medical Board Report specifically stated that a depressed mood was not present and the report did not mention any loss of interest or pleasure.  

Accordingly, in regards to the Veteran's current diagnosis of bipolar disorder, the February 2011 psychiatrist opined that the lack of any evidence for a current or past Manic or Hypomanic Episode excludes the diagnosis of Bipolar disorder prior to the Veteran's discharge from service.  In addition, the episode of illness during service failed to meet the criteria for a Major Depressive Episode.  

In regards to the Veteran's in-service diagnosis of a longstanding personality disorder, the February 2011 psychiatrist noted that a dependent personality disorder is defined as "a pervasive and excessive need to be taken care of that leads to submissive and clinging behavior and fears of separation, beginning in early adulthood and present in a variety of contexts."  According to the DSM IV-TR, the psychiatrist stated that a person with dependent personality disorder has difficulty making every day decisions without an excessive amount of advice or reassurance, needs others to take responsibility for most major areas of life, has difficulty expressing disagreements with others, lacks self-confidence in their own abilities, goes to excessive lengths to obtain nurturance and support, feels uncomfortable or helpless when alone, and is unrealistically preoccupied with fears of being left to take care of them self.  

In this case, the February 2011 psychiatrist stated that despite what appear to be strong dependent traits, the record shows that the Veteran was apparently able to function on some level through high school with the strong support of his parents.  The psychiatrist noted that when the Veteran left home, his defenses were overwhelmed by the expectation of independent emotional functioning and the demands of military service which resulted in a high level of anxiety, somatic symptoms, clinging behavior, frequent visits to sick call, and other signs of emotional distress (not inconsistent with the outburst on the airplane).  Accordingly, the psychiatrist voiced his agreement that the Veteran's service treatment records and clinical examination as recorded are most consistent with an in-service diagnosis of a longstanding personality disorder.  Therefore, the psychiatrist opined that the Veteran's symptoms during service were at least as likely as not consistent with a diagnosis of personality disorder. 

Accordingly, the February 2011 psychiatrist concluded that it does not appear that a current psychiatric disorder was incurred in or aggravated in service.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the Veteran's service treatment records from the Naval Hospital in St. Albans, New York are not available and attempts to secure them have proved futile.  38 C.F.R. § 3.159.  Accordingly, the Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost or destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet.. App. 46, 51 (1996).

As stated previously, the Veteran's service treatment records do not show that he was treated for or diagnosed with any psychological disorders prior to or upon entrance to military service in April 1969.  Accordingly, the Board acknowledges and agrees with the representative's argument that the presumption of soundness is applicable in this case.  However, that presumption has no effect on the outcome of this case.  Specifically, in regards to the in-service diagnosis of chronic severe passive-dependent personality disorder in July 1969, which the Naval Medical Board found preexisted service, the presumption of soundness has no effect on the ultimate outcome due to the fact that a personality disorder cannot be service connected unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  Here, the record does not show, nor has the Veteran or his representative alleged that the Veteran's personality disorder was the subject of aggravation by a superimposed disease or injury which created additional disability.  In regards to the Veteran's diagnosis of bipolar disorder, as indicated above, the record does not show that such condition was diagnosed during service or for many years thereafter.  In fact, a July 2004 private treatment record specifically states that the Veteran was "recently diagnosed as bipolar by a private psychiatrist."  Accordingly, that disorder was not diagnosed during service or for many years thereafter.  Thus, the Board finds that the presumption of soundness has no effect on the ultimate outcome in regards to the current diagnosis of bipolar disorder.  

In addition, as noted above, the Board acknowledges that in July 2008, a VA examiner provided a positive nexus opinion between the Veteran's current diagnosis of bipolar disorder and his nervous breakdown during service.  Specifically the July 2008 VA examination report stated that, historically, the Veteran appeared to have been treated for bipolar disorder during service.  The Board notes that such statement is not supported by the medical evidence in the Veteran's claims file.  Significantly, the July 2008 VA examiner did not review the Veteran's claims file and the Veteran's corresponding psychiatric and medical history prior to rendering the July 2008 opinion.  Thus, the opinion he gave was not based on a full understanding of the facts of the case.  Accordingly, the Board finds that the July 2008 VA examiner's opinion has reduced probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

On the other hand, the Board finds that the February 2011 VA psychiatric expert has provided the only probative evidence of record with respect to the Veteran's diagnosed personality disorder during service.  Significantly, prior to rendering a medical opinion, the February 2011 psychiatric expert reviewed the claims file along with the medical evidence of record and the Veteran's psychiatric history.  Moreover, the February 2011 psychiatric expert provided extensive reasons and bases for the opinion rendered a well reasoned and medically sound analysis of the evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  Based on the clinical evidence and on the medical principals involved, the February 2011 VA psychiatric expert found that during service, the Veteran was properly diagnosed with a personality disorder verses bipolar disorder.  

In regards to the Veteran's current diagnosed personality disorder which was first diagnosed during military service, VA law provides that a personality disorder is a developmental condition automatically deemed to have pre-existed service, and moreover which does not to constitute a disability for VA purposes.  See 38 C.F.R. § 3.303(c).  If any possibility existed to adjudicate a personality disorder as a service-connected disorder, this would have to be on the basis of superimposed injury or disease having transpired during service.  See VAOPGCPREC 82-90 (July 18, 1990); Martin v. Principi, supra.  Here, the Veteran had not alleged, nor does the record indicate any such circumstances in the form of physical injury or contracted disease that would have aggravated a personality disorder in service.  As found by the Medical Board in July 1969 and the VA psychiatric expert in February 2011, the Veteran's personality disorder traits pre-existed service, and are not shown by any source of information to been aggravated or worsened therein.  The Board recognizes the unfortunate circumstances in which the Veteran came into conflict with other individuals in service, by apparent indication which he did not initiate or bring upon himself.  Since a personality disorder by VA law must be deemed other than a compensable disability, absent aggravation by superimposed injury or disease, this diagnosis still does not provide a basis to demonstrate the element of a causal nexus in this case.  While there is a current diagnosis in the form of bipolar and a personality disorders, the only probative medical evidence of record does not substantiate that these are conditions of service origin.

In regards to the Veteran's diagnosed bipolar disorder, the competent and probative medical evidence of record does not show that such disorder was acquired during service or for many years thereafter.  In fact, the February 2011 psychiatric expert specifically refuted the Veteran's contention that bipolar disorder began during service by stating that the Veteran lacked the symptoms required during service for an in-service diagnosis of bipolar disorder.  In fact, a July 2004 private treatment note states that the Veteran recently received a diagnosis of bipolar disorder.  Moreover, there is still no competent evidence linking bipolar disorder etiologically with any incident of the Veteran's service.  

In summary, the competent and probative evidence weighs against the Veteran's claim on the issue of whether he acquired his current psychiatric disorders during or due to his military service.  To the extent that the Veteran himself believes that there is a medical nexus between his bipolar and personality disorders and his military service, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the etiology of psychiatric disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, while the Veteran has reported experiencing symptoms of bipolar disorder since his initial mental breakdown during service, competent medical evidence is still required to relate the current disorder to that continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 301-302 (1999).  Here, the most probative medical evidence fails to link his current disorder to those complaints.  In addition, as stated, there are several provisions of VA law which limit service connection for the personality disorder diagnosed during service.  As stated previously, the discussion of etiology of a psychiatric illness is not a matter within the purview of lay observation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


